Case 18-30964   Doc 23   Filed 11/16/18 Entered 11/16/18 15:00:16   Desc Main
                           Document     Page 1 of 8
Case 18-30964   Doc 23   Filed 11/16/18 Entered 11/16/18 15:00:16   Desc Main
                           Document     Page 2 of 8
Case 18-30964   Doc 23   Filed 11/16/18 Entered 11/16/18 15:00:16   Desc Main
                           Document     Page 3 of 8
Case 18-30964   Doc 23   Filed 11/16/18 Entered 11/16/18 15:00:16   Desc Main
                           Document     Page 4 of 8
Case 18-30964   Doc 23   Filed 11/16/18 Entered 11/16/18 15:00:16   Desc Main
                           Document     Page 5 of 8
Case 18-30964   Doc 23   Filed 11/16/18 Entered 11/16/18 15:00:16   Desc Main
                           Document     Page 6 of 8
        Case 18-30964        Doc 23   Filed 11/16/18 Entered 11/16/18 15:00:16   Desc Main
                                        Document     Page 7 of 8




/s/ Charles Edward Laudano
                                                  /s/ Cynthia Ann Laudano
       Case 18-30964     Doc 23   Filed 11/16/18 Entered 11/16/18 15:00:16   Desc Main
                                    Document     Page 8 of 8
Charles Edward Laudano            11/16/2018        Cynthia Ann Laudano       11/16/2018




/s/Michael Luzzi                  11/16/2018
